            Case 1:19-cv-02698-DLF Document 23 Filed 04/29/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
CAUSE OF ACTION INSTITUTE,           )
                                     )
            Plaintiff,               )
                                     )
      v.                             )    No. 19-cv-2698 (DLF)
                                     )
U.S. DEPARTMENT OF COMMERCE,         )
                                     )
            Defendant.               )
____________________________________)

       PLAINTIFF’S CONSENT MOTION FOR ORDER TO RESET DEADLINES

       Plaintiff Cause of Action Institute (“CoA Institute”) respectfully moves the Court for an

order to reset briefing deadlines in this matter and, specifically, to clarify the deadline for

Plaintiff’s reply brief in support of its cross-motion for summary judgment. As required by Local

Civil Rule 7(m), CoA Institute has conferred with Defendant Department of Commerce, which

consents to the sought-after relief. In support of its motion, CoA Institute states the following:

       1.       On April 23, 2020, Defendant moved for an extension of time to file a reply in

support of its motion for summary judgement and in opposition to CoA Institute’s cross-motion.

See ECF No. 21. CoA Institute opposed this request. See ECF No. 22.

       2.       The Court granted in part Defendant’s motion and extended its deadline to May 23,

2020. See Minute Order (Apr. 23, 2020). The Court did not, however, update CoA Institute’s

filing deadline, which is still scheduled for May 15, 2020. See Minute Order (Mar. 4, 2020).

       3.       CoA Institute accordingly proposes that the Court reset the deadline for CoA

Institute’s reply brief to June 15, 2020, which is three weeks from the Monday following

Defendant’s deadline on Saturday, May 23, 2020.

       A proposed order is attached.
         Case 1:19-cv-02698-DLF Document 23 Filed 04/29/20 Page 2 of 2



Dated: April 29, 2020                      Respectfully submitted,

                                           /s/ Ryan P. Mulvey
                                           Ryan P. Mulvey
                                           (D.C. Bar No. 1024362)
                                           R. James Valvo, III
                                           (D.C. Bar No. 1017390)

                                           CAUSE OF ACTION INSTITUTE
                                           1310 North Courthouse Road, Suite 700
                                           Arlington, VA 22201
                                           Tel: (571) 482-4182
                                           ryan.mulvey@causeofaction.org
                                           james.valvo@causeofaction.org

                                           Counsel for Plaintiff CoA Institute




                                       2
